Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 34-46, 48-69 are pending in this application, which is a 371 of PCT/FI2016/
050237.
	The Request for Reconsideration dated 02/10/2021 has been entered and carefully considered.
	Claims 34-45, 65-69 are withdrawn from consideration as being directed to a nonelected invention.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46, 49-51, 54-61, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Tjandra et al. (2010/0120245) in view of Peck (2010/0227476) and Winter (2008/0241354) and Kori et al. (2006/0292874).
Tjandra discloses a method of improving oxidation resistance of metal-containing films (title) by using an ALD process in a processing tool (0025), which comprises a cleaning module 110 to clean substrates (0027), a processing chambers 136A, 136B, 136C, 136D under vacuum (0031), and valves to deliver pulse of compounds into the chamber body 220 (0038).  It is also noted that the mainframe system is also cleaned to reduce contamination (0029).  A layered stack can be formed by atomic layer deposition to form a device (0051).  In addition, a pretreatment annealing process can be utilized (0122).  With respect to reducing metal whisker formation, it is noted that the reference is silent on whiskers and thus meets the claimed preamble.  However, the reference fails to specifically teach an ALD reactor having a residual gas analyzer.
Peck teaches an atomic layer deposition process (title) in which a process gas is supplied to a deposition reactor in which the precise control of the gas composition is accomplished by using mass flow controllers and exits through an exhaust manifold (0062).  The deposition system contains a residual gas analyzer and a control and data acquisition system which monitors various processing parameters including temperature, pressure, flow rates, etc. (0062).  It would have been obvious to utilize the apparatus of Peck in the process of Tjandra with the expectation of success because Peck teaches the conventionality of using an RGA in an ALD process.
With respect to the newly added limitation of a residual gas in the fore-line, Winter teaches a method of using a residual gas analyzer, which communicates with the process space, in an exhaust pipe 50 (0040 and Figure 5).  The RGA can be used to improve process control in real time by in situ monitoring (0041-0042).  It would have been obvious to place the RGA in the 
With respect to the newly added limitation of a reducing gas first, Kori teaches of forming tungsten material on a substrate by ALD where in the reducing gas is first introduced followed by the tungsten precursor (abstract).  It would have been obvious to introduce the reducing gas first in the combination with the expectation of success because Kori teaches of forming a tungsten material by introducing the reducing gas first.
With respect to the newly added limitation of “1 part per 1000”, the prior art references fail to teach this limitation.  It is noted that the gases flowing in the exhaust pipe 50 are analyzed using a residual gas analyzer to determine the partial pressure of gases (0040) and is electrically connected to a controller such that corrective actions can be made (0030).  Specifically, the RGA is used to detect the gas species and their concentrations (0039) to improved process control (0041).  It would have been obvious to use the claimed limitation with the expectation of success and in the absence of a showing of criticality with the claimed parameter.
Regarding claim 48, the applicant requires multiple pulses.  It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 49, Tjandra is silent on whiskers and thus, reads on the claimed limitation.
Regarding claim 50, Peck teaches transistors, capacitors, memory devices, and other electronic systems (0069) and Tjandra teaches integrated circuit devices (0002).
Regarding claim 51, Tjandra teaches a bi-layer stack of tungsten silicide and tungsten nitride by ALD (0104-0106).

Regarding claim 55, Tjandra teaches a hard mark layer (0013).
Regarding claim 56, Tjandra teaches multiple layers (0097-0099 and Figure 3) and Peck teaches the benefits of ALD (0003).
Regarding claim 57, Tjandra teaches a vacuum (0031).
Regarding claim 58, Tjandra teaches multiple layers (0097-0099 and Figure 3) and an ambient (0028).
Regarding claim 59, Tjandra teaches a thickness of 40-200A (0100), which overlaps the claimed range.
Regarding claim 60, Tjandra teaches multiple layers (0097-0099 and Figure 3) and a throttle valve 279 (0047).
Regarding claim 61, Tjandra teaches multiple layers (0097-0099 and Figure 3).
Regarding claim 64, Tjandra teaches multiple layers (0097-0099 and Figure 3) and Peck teaches cleaning with hydrogen (0034).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Tjandra et al. (2010/0120245) in view of Peck (2010/0227476) and Winter (2008/0241354) and Kori et al. (2006/0292874) and further in view of Lal et al. (2014/0355381).  The combination of Tjandra/Peck/Winter/Kori fails to teach an elastic layer.
Lal teaches of forming a stack containing an elastic layer (0257).  It would have been obvious to use an elastic layer in the combination depending on the final product with the expectation of success because Lal teaches of using a stack with an elastic layer.

Claims 53, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Tjandra et al. (2010/0120245) in view of Peck (2010/0227476) and Winter (2008/0241354) and Kori et al. (2006/0292874) and further in view of Maindron et al. (2014/0284807).  The combination of Tjandra/Peck/Winter/Kori fails to teach a polymer.
Maindron teaches of forming a stack containing an organic polymer layer by ALD (0053).  It would have been obvious to use a polymer layer in the combination depending on the final product with the expectation of success because Maindron teaches of using a stack with a polymer layer.
	Regarding claim 62, Maindron teaches a polymer layer (0053).

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Tjandra et al. (2010/0120245) in view of Peck (2010/0227476) and Winter (2008/0241354) and Kori et al. (2006/0292874) and further in view of Donnelly et al. (2011/0139748).  While Tjandra teaches etching (0122), the combination of Tjandra/Peck/Winter/Kori fails to teach ALE pulses.
Donnelly teaches atomic layer etching with pulsed plasmas (title) in which ALE uses pulse gas schemes (0091).  It would have been obvious to utilize ALE pulses in the combination with the expectation of success because Donnelly teaches of using ALE pulses to etch.





Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Applicant first argues that the references fail to prevent whisker formation (p.9).  Applicant further argues that the silence of the whiskers in the references is improbable that the claimed reference actually teaches it (p.10 paragraph 1).  
The examiner disagrees.  It is first noted that the applicant concurs that the references is silent on whisker formation.  Hence, one skilled in the art would conclude that the references prevent whisker formation as it is not taught.  It is the examiner’s position that if all the claimed method steps are met by the cited references, then the reduction of whisker formation is accomplished.  The mere observation of still another beneficial result of an old process cannot form the basis of patentability.
	Applicant next argues that Tjandra fails to provide any guidance about how to measure pressure or composition of the gases (p.10).  Applicant also argues that Tjandra teaches a different order (p.10).
	The examiner agrees in part.  It is noted that Tjandra teaches of achieving vacuum conditions using a vacuum pump 282 (0047), which appears to meet the claimed invention which recites the use of a vacuum pump to pump a reaction chamber (0102 of applicant’s specification).  Hence, it is the examiner’s position that Tjandra is no different than the applicant’s invention in achieving a vacuum pressure.
With respect to measuring composition, the examiner concurs that Tjandra fails to teach same.  However, it is noted the applicant uses a residual gas analyzer (RGA) to measure composition (0103 of applicant’s specification).  While Tjandra fails to teach same, Peck teaches 
Applicant next argues that the conventional use of an RGA does not show inventiveness (p.11 paragraphs 2-3).
The examiner agrees in part.  While the examiner does not take issue with the applicant’s statement in general, it is noted that the applicant has not furnished any other arguments persuasive of establishing the applicant’s use of the RGA different from that of the prior art.
Applicant next argues that the references do not teach of removing reactive gases between pulses (p.11 paragraph 4).
The examiner disagrees.  It is first noted that the independent claim 46 does not require removing reacting gases between pulses.  Hence, applicant’s arguments are not commensurate in scope with the instant claims as presently written.  Regardless, Tjandra teaches of purging between pulses (0123).
	Applicant’s arguments have been considered but are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        04/01/2021